Title: To James Madison from Simon Forrester, 11 April 1801
From: Forrester, Simon
To: Madison, James


Honorable Sir,
Salem April 11th 1801
Permit me to send you some particulars of two Vessels the British Captured from me, which Captors distressed me and my Family very much, with submission I request you to lay the matter before the President of the United States, if you think proper.
The first of these Vessels was the Brigt Sukey Nathaniel Brown Master, sailed from Salem August 30t 1800 Bound for La Guira, was taken on the 13t of October by a tender belonging to his Majestys Ship Decade, William Gordon Rutherford Commander, and sent to Curaco, from thence was sent by Capt Rutherford to Kingston in Jamaica, Libelled there, and the General Cargo Condemned, the Vessel and adventures acquited, but when my Capt. appealed for the Cargo, the Captors appealed for the Brigt and adventures, and my Captn. was under the necessity of drawing on me for fifteen hundred dollars, and gave heavy bonds for meeting their appeal for Vessel and adventures, therefore what they do not immediately condemn, they eat up in expences. The Sukey was Loaded with Dry Goods imported from the Gulf of Venis (say Triest) Oil & soap from Leghorne, some sheeting from Russia, Lumber & other articles the produce of our Country, accompanyed with regular papers and furnished with Certificates where the Loading was imported from, and I got the English & Spanish Consuls Certificates to the papers, there was no pretence of Contraband aleged in the Condemnation, indeed the Judge very prudently gives no reason for Condemning the Cargo. As soon as my Captn. Arrived home I sent on the appeals to our Consul in London, with directions to prosecute the appeal.
The second is the Brigt. Washington, Jno. Barton Master, sailed from Salem November 10t 1800, bound for Port Republic, where she arrived, meeting with dull markets there Captn. Barton consulted our Consul there, he advised him to go round the south side, he got his pass, arrived at Aux Cays, and there Bartered his Cargo for Coffee, and sailed for home; and was taken as you will see by the enclosed (a Copy of his Letter to me).
The Washingtons Cargo out was similar in part and imported from the same ports as the Sukeys was, She had Considerable provisions, and fish staves &c, the groth and produce of the United States.


The Washingtons Cargo out from Salem Amo to
$28.000.


Vessel Valued at
8 000.


The Sukeys Cargo out was
19 271.


Vessel Valued at
   4 000.



59,271


It is unnecessary for me Sir, to bring to your view the great loss of having this property restrained, and deprived of its use, even if we calculate on restitution, in defeating these two Voyages, even if the outsets was paid is loosing a great deal for the revenue, and fortune for me. I took every precaution I could to avoid having any contraband Goods, and to avoid pursueing any Voyage, that was contrary to Law, or would give offence to any Foreign Power contrary to the will of my Government. In making this communication to you Sir, I hope I have not offended, I feel it a hard case, and suppose I ought to look to my Government for redress, therefore if it is proper for my Government to take any further notice of my case, please to command me, and I will send you such documents respecting these premises as you will please to direct me to send you, and authenticated to prove what I assert here. With submission I Remain Your Humbe Servt.
Simon Forrester
 

   
   RC and enclosure (DNA: RG 76, British Spoliations, 1794–1824, box 10); Tr (CSmH). Tr marked “(Copy).” For enclosure, see n. 2.



   
   The Sukey was a private armed vessel captured by the British frigate Nereid while en route to La Guaira, Venezuela, in 1800 (Knox, Naval Documents, Quasi-WarDudley W. Knox, ed., Naval Documents Related to the Quasi-War between the United States and France (7 vols.; Washington, 1935–38)., 7:432).



   
   John Barton to Forrester, 3 Mar. 1801 (2 pp.). Writing from Kingston, Barton related the details of his capture. He predicted the vessel or cargo would be libeled, and in that event he would hire an agent. “There is 30, or 40, Americans under adjudication and there is not more than one out of ten acquitted.”



   
   Irish-born Simon Forrester was a Salem merchant and privateer. He married Rachel Hathorne, aunt of Nathaniel Hawthorne (B. F. Browne, “An Account of Salem Common and the Levelling of the Same in 1802, with Short Notices of the Subscribers,” Essex Institute Historical Collections, 4 [1862]: 82; James Duncan Phillips, “Salem in the Nineties,” ibid., 89 [1953]: 302; Hubert H. Hoeltje, “Captain Nathaniel Hathorne, Father of the Famous Salem Novelist,” ibid., p. 332).


